   Case: 1:17-cv-00528 Document #: 269 Filed: 09/02/20 Page 1 of 3 PageID #:3270




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

GREG COLEMAN,                                     )
                                                  )
                               Plaintiff,         )      1:17-cv-00528
                                                  )
                         v.                       )
                                                  )      Judge Gary Feinerman
RANDY PFISTER, sued in his individual             )
capacity; GHALIAH OBAISI, Independent             )
Executor and substituted as a party defendant for )
Saleh Obaisi, M.D.; WEXFORD HEALTH                )
SOURCES, INC.; JERMIAGH DALY, sued in )
his individual capacity; NICHOLAS LAMB,           )
sued in his individual capacity; KENNETH          )
HARRIS, sued in his individual capacity;          )
RICARDO TEJEDA, sued in his individual            )
capacity; NOEL ACOSTA, sued in his                )
individual capacity; and JOHN DOES, currently )
unknown employees of the Illinois Department      )
of Corrections or Wexford Health Sources, Inc., )
                                                  )
Defendants.                                       )

  MOTION FOR LEAVE TO WITHDRAW APPEARANCE OF STEPHEN R. BROWN

       Pursuant to Local Rule 83.17, Stephen R. Brown respectfully requests leave to withdraw

his appearance on behalf of Plaintiff Greg Coleman. The other attorneys of Jenner & Block LLP

who have appeared for Plaintiff will continue to act as counsel for Plaintiff, and Plaintiff will not

be prejudiced by Mr. Brown’s withdrawal. As of September 4, 2020, Mr. Brown will no longer

be associated with the law firm of Jenner & Block LLP.
  Case: 1:17-cv-00528 Document #: 269 Filed: 09/02/20 Page 2 of 3 PageID #:3271




Dated: September 2, 2020                Respectfully submitted,

                                           /s/ Stephen R. Brown

                                        Stephen R. Brown
                                        JENNER & BLOCK LLP
                                        353 N. Clark St.
                                        Chicago, Illinois 60654
                                        Telephone: 312 840-7282
                                        stephenbrown@jenner.com




                                       2
   Case: 1:17-cv-00528 Document #: 269 Filed: 09/02/20 Page 3 of 3 PageID #:3272




                              CERTIFICATE OF SERVICE

       I hereby certify that on September 2, 2020, a true copy of the foregoing was served via

ECF on counsel for Ghaliah Obaisi, Wexford Health Sources, Inc., Randy Pfister, Jermiagh

Daly, Nicholas Lamb, Kenneth Harris, Ricardo Tejeda, and Noel Acosta:

       Matthew Weller, mweller@cassiday.com

       Ronald Neroda, rneroda@cassiday.com

       Brett Furmanski, bfurmanski@cassiday.com

       Andrew O’Donnell, AODonnell@atg.state.il.us



                                                          /s/ Stephen R. Brown
                                                         Stephen R. Brown
                                                         JENNER & BLOCK LLP
                                                         353 N. Clark St.
                                                         Chicago, Illinois 60654
                                                         Telephone: 312 840-7282
                                                         stephenbrown@jenner.com
